EXHIBIT 10.1






EXECUTION VERSION




PLAN SUPPORT AND RESTRUCTURING AGREEMENT

     THIS PLAN SUPPORT AND RESTRUCTURING AGREEMENT (the “Agreement”), dated as
of April 28, 2011, is entered into by and between RASER TECHNOLOGIES, INC.

(“Raser”), RASER TECHNOLOGIES OPERATING COMPANY, INC, RASER POWER

SYSTEMS, LLC, RT PATENT COMPANY, INC., PACIFIC RENEWABLE POWER, LLC, WESTERN
RENEWABLE POWER, LLC, INTERMOUNTAIN RENEWABLE POWER, LLC

(“IRP”), LOS LOBOS RENEWABLE POWER, LLC, COLUMBIA RENEWABLE POWER, LLC
(“Columbia”), TRUCKEE GEOTHERMAL NO. 1 SV-01, LLC, TRUCKEE GEOTHERMAL NO. 2,
SV-04, LLC, TRAIL CANYON GEOTHERMAL NO. 1 SV 02, LLC, DEVIL’S CANYON GEOTHERMAL
NO. 1 SV-03, LLC, THERMO NO. 1 BE-01, LLC, THERMO NO. 2 BE-02, LLC, THERMO NO. 3
BE-03, LLC, CRICKET GEOTHERMAL NO.

1 MI-01, LLC, HARMONY GEOTHERMAL NO. 1 IR-01, LLC, LIGHTNING DOCK

GEOTHERMAL HI-01, LLC, and KLAMATH GEOTHERMAL NO. 1 KL-01, LLC (collectively
with Raser, the “Debtors”), LINDEN CAPITAL L.P. (collectively, the “Prepetition
Lender”), TENOR OPPORTUNITY MASTER FUND, LTD., ARIA OPPORTUNITY FUND, LTD. and
PARSOON OPPORTUNITY FUND, LTD. (collectively, “Tenor”; together with the
Prepetition Lender, the “Sponsors”), and THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA and ZURICH AMERICAN INSURANCE COMPANY (together, the “Thermo Lenders”;
collectively with the Sponsors, the “Creditors”) and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent and Collateral Agent (the “Thermo Lenders’
Agent”). Each of the foregoing shall be referred to herein as a “Party” and
collectively as the “Parties.”



RECITALS




     A. Raser issued certain 8% Senior Convertible Notes due 2013 in the
aggregate original principal amount of $55 million (the “Convertible Notes”),
which represent unsecured obligations of Raser. The Sponsors hold approximately
$25 million in aggregate face amount of the Convertible Notes.

     B. On April 18, 2011, Raser and Debtor Thermo No. 1 BE-01, LLC (the “Thermo
1 Project Entity”) and the Prepetition Lender, entered into that certain Bridge
Loan Agreement (the “Bridge Facility”) and certain related security agreements,
pursuant to which, among other things, the Prepetition Lender loaned to the
Debtors $750,000. The Debtors’ obligations to the Prepetition Lender are secured
by (i) first-priority blanket liens and security interests on certain assets of
the Debtors (other than the Existing Collateral (defined herein)) (a) that are
not subject to existing liens, and (b) for which no third-party consents or
waivers are required to provide or perfect such liens or security interests, and
(ii) junior liens and security interests on all assets of the Debtors, including
the Existing Collateral, that are subject to existing liens or security
interests and for which no third-party consents or waivers are required to
provide such liens or security interests (other than the consent of the Thermo
Lenders).

--------------------------------------------------------------------------------

     C. The Thermo 1 Project Entity is the maker of that certain Promissory
Note, dated as of August 31, 2008, in the original principal amount of
$31,175,092.00 (the “Thermo 1 Note”), and is party to, among other documents,
(i) that certain Credit Agreement, dated as of August 31, 2008, among the Thermo
1 Project Entity, the Thermo Lenders, The Prudential Insurance Company of
America, as Administrative Lender, and Deutsche Bank Trust Company Americas, as
Administrative Agent and Collateral Agent, (ii) that certain Deed of Trust,
Leasehold Deed of Trust, Security Agreement, Financing Statement, Fixture Filing
and Assignment of Production, dated as of August 31, 2008, (iii) that certain
Account and Security Agreement, and (iv) other security documents and agreements
related thereto (collectively with the Thermo 1 Note, the “Thermo 1 Financing
Documents”). Pursuant to the Thermo 1 Financing Documents, among other things,
the Thermo 1 Project Entity borrowed $31,175,092.00, the repayment of which is
secured by a first-priority, properly perfected, unavoidable lien and security
interest in assets of the Thermo 1 Project Entity (the “Thermo 1 Collateral”),
the equity interests in the Thermo 1 Project Entity held by IRP and Columbia
(the “Pledged Equity”), and other assets of various Debtors (collectively with
the Thermo 1 Collateral and the Pledged Equity, the “Existing Collateral”).

     D. As of the date hereof, (i) the Thermo Lenders are the holder of the
Thermo 1 Note and the beneficiaries of the properly perfected liens and security
interests in the Existing Collateral, and (ii) the outstanding obligations owed
under the terms of the Thermo 1 Financing Documents, including accrued interest,
are $10,326,878.25.

     E. The Debtors are in default of, among other things, their obligations
under the Convertible Notes and the Thermo 1 Financing Documents (the “Existing
Defaults”). In addition, the Debtors face a liquidity crisis that, without
additional capital, makes it impossible for the Debtors to be able to continue
as going concerns.

     F. After good faith, arms’ length negotiations, the Parties have agreed,
subject to the terms and conditions of this Agreement, to engage in various
transactions intended to restructure the Debtors’ obligations and recapitalize
the Debtors’ businesses (collectively, the “Restructuring Transactions”).

     G. To implement the Restructuring Transactions, (i) the Debtors have agreed
(a) to commence voluntary bankruptcy cases (the “Chapter 11 Cases”) under
chapter 11 of Title 11 of the United States Code, 11 U.S.C. Sec. 101-1532 (as
amended, the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), and (b) propose and prosecute to
confirmation a plan of reorganization (the “Plan”) that contains the terms and
conditions set forth on the Term Sheet attached as Exhibit A hereto (the “Plan
Term Sheet”), (ii) the Sponsors have agreed (a) to provide or cause to be
provided a debtor-in-possession financing facility (the “DIP Facility”) to the
Debtors on the terms and conditions set forth on Exhibit B hereto (the “DIP
Facility Term Sheet”), and (b) to act as the stalking horse bidder with respect
to an auction and sale of the equity of reorganized Raser to be issued pursuant
to the Plan on the terms and conditions set forth on the Plan Term Sheet, and
(iii) the Thermo Lenders have agreed to enter into an agreement with the Debtors
to settle and resolve

2

--------------------------------------------------------------------------------

any and all claims, rights and causes of action arising from or related to the
Thermo 1 Financing Documents, the principal terms of which are set forth on
Exhibit E hereto (the “Thermo Settlement Agreement”).

     H. To facilitate the implementation of the Restructuring Transactions, the
Creditors have agreed, subject to the terms and conditions of this Agreement, to
cast all votes that they or any of their affiliates are entitled to cast in
favor of the Plan.



AGREEMENT




     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

     1. Schedule and Deadlines. So long as this Agreement remains in effect and
shall not have been terminated by a Termination Event (as defined below), the
Debtors shall:

(a)      Commence the Chapter 11 Cases on or before April 29, 2011 (such date,
the “Petition Date”);   (b)      Propose and file the Plan and a related
disclosure statement satisfying the requirements of Sec. 1125 of the Bankruptcy
Code (the “Disclosure Statement”) no later than May 27, 2011;   (c)      File
and prosecute a motion seeking approval of the DIP Facility in accordance with
the terms set forth in the DIP Facility Term Sheet, no later than the deadlines
specified therein;   (d)      File and prosecute a motion seeking approval of
auction procedures and the stalking horse protections in accordance with the
terms set forth in the Plan Term Sheet, no later than the deadlines set forth
therein; and   (e)      Use all reasonable best efforts to expedite the Chapter
11 Cases whenever possible, to obtain confirmation of the Plan as soon as
reasonably practicable, and to cause the Effective Date of the Plan to occur on
or before August 26, 2011.  

     2. Support of the Plan by the Creditors. So long as this Agreement remains
in effect and shall not have terminated as a result of the occurrence and
continuance of a Termination Event (as defined below), each of the Creditors
agrees and commits, to the extent applicable to such Creditor, to:

(a)      Cast all votes with respect to any claims held or controlled by such
Creditor to accept, and otherwise support the timely confirmation of, the Plan
in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure and this Agreement;  

3

--------------------------------------------------------------------------------

(b)      Refrain from (i) proposing its own plan of reorganization or
supporting, consenting to or participating in the formulation of any plan of
reorganization other than the Plan, (ii) directly or indirectly seeking or
supporting dismissal of the Chapter 11 Cases or converting the Chapter 11 Cases
to cases under Chapter 7 of the Bankruptcy Code, and (iii) directly or
indirectly seeking or supporting the appointment of a Chapter 11 trustee or an
examiner of any type;   (c)      Permit accurate disclosure by the Debtors of
the contents of this Agreement as may be necessary or advisable in the
discretion of the Debtors after consultation with their professionals;   (d)   
  Refrain from (i) directly or indirectly objecting to or otherwise opposing
approval of the Disclosure Statement, so long as the Disclosure Statement does
not contradict this Agreement, (ii) directly or indirectly objecting to or
otherwise opposing confirmation of the Plan, so long as the Plan does not
contradict this Agreement, (iii) directly or indirectly joining or supporting
any other party in objecting to or otherwise opposing the Plan, so long as the
Plan does not contradict this Agreement, (iv) directly or indirectly joining or
supporting any other party in directly or indirectly objecting to confirmation
of or otherwise opposing the Plan, so long as the Plan does not contradict this
Agreement, (v) seeking any modification of the Plan without obtaining the
express prior written consent and support of the Debtors, so long as the Plan
does not contradict this Agreement, (vi) directly or indirectly objecting to or
supporting an objection to the approval of the DIP Facility, so long as the DIP
Facility, the Interim Order and the Final Order do not contradict this
Agreement; and (vii) directly or indirectly taking any action inconsistent with
the terms set forth herein; and   (e)      Refrain from knowingly causing any
entity owned or controlled by such Creditors to take any action inconsistent
with this Agreement.  

     3. Restrictions on Transfer. So long as this Agreement remains in effect
and shall not have been terminated by a Termination Event (as defined below),
each of the Creditors hereby agrees not to (i) sell, transfer, assign, pledge,
or otherwise dispose of any of its claims, arising both pre- and post-Petition
Date (the “Claims”) relating to the Debtors, in whole or in part, or any
interest therein, unless the transferee accepts in writing, by way of an
unconditional joinder agreement in the form of Exhibit D hereto (each, a
“Joinder Agreement”), delivered to the Debtors, the Claims subject to the terms
of this Agreement, provided that nothing herein shall be deemed to prohibit
customary securities brokerage account arrangements (such as with a prime
broker) pursuant to which the Convertible Notes may be pledged as collateral, it
being understood, however, that any pledge made by a Convertible Noteholder on
or after the date hereof may be made only pursuant to a Joinder Agreement with
the pledge; (ii) sell transfer, assign, pledge, or otherwise dispose of any of
its equity interests in the Debtors, including warrants to purchase equity
interests in the Debtors (collectively, “Interests”), or (iii) grant any
proxies, deposit any of its Claims and Interests into a voting trust, or enter
into a voting

4

--------------------------------------------------------------------------------

agreement with respect to the Claims and Interests.

     4. Forbearance. For so long as this Agreement is in effect and has not
terminated as a result of the occurrence and continuance of a Termination Event
(as defined below), each of the Creditors hereby agrees to forbear from (i)
further exercising any of their rights or remedies under either the Convertible
Notes and the Thermo 1 Financing Documents, or applicable non-bankruptcy law
against any of the Debtors or their assets in respect of the Existing Defaults,
or (ii) commencing any lawsuit, arbitration or other proceeding asserting any
cause of action against or seeking any equitable or other relief from any of the
other Creditors arising out of or in any way relating to the Debtors.

     5. Financing Facility to be Provided by Sponsors. So long as this Agreement
remains in effect and shall not have been terminated by a Termination Event (as
defined below), the Sponsors hereby agree, following the Petition Date, to
provide the DIP Facility to the Debtors in the amounts and on the terms and
conditions set forth in the DIP Facility Term Sheet. The Sponsors and the
Debtors agree to work cooperatively in good faith to obtain expedited Bankruptcy
Court approval of the DIP Facility in accordance with the Bankruptcy Code and
the Federal Rules of Bankruptcy Procedure. The Sponsors hereby acknowledge and
agree that the DIP Facility is a fully underwritten committed facility, subject
only to the terms and conditions set forth in the DIP Facility Term Sheet.

     6. Thermo Lenders’ Consent to the DIP Facility . So long as this Agreement
remains in effect and shall not have been terminated by a Termination Event (as
defined below), and subject to negotiation of the language to be inserted into
the Interim and Final DIP Financing Orders that is reasonably acceptable to all
Parties, the Thermo Lenders hereby consent to, and agree to be bound by, the
terms and conditions of the DIP Facility as set forth in the DIP Facility Term
Sheet, including without limitation the subordination of the Thermo Lenders’
remaining Claims, liens and security interests under the Thermo 1 Financing
Documents following the final approval of the DIP Facility and the finding that
the Thermo Lenders have a valid first priority, properly perfected, unavoidable
lien and security interest in the Thermo 1 Collateral, the indefeasible payment
of $6 million of the Thermo 1 Note plus payment and/or reimbursement of the
reasonable, documented out-of-pocket attorneys’ fees and expenses incurred by
the Thermo Lenders and the Thermo Lenders’ Agent, and any reasonable outstanding
attorneys’ fees and expenses of the Thermo Lenders’ Agent, in conjunction with
this Agreement and the transactions contemplated thereby as provided for and
required by the DIP Facility Term Sheet (the “Thermo Lenders Payment”).

     7. Sponsors’ Stalking Horse Bid for Reorganized Equity. So long as this
Agreement remains in effect and shall not have been terminated by a Termination
Event (as defined below), the Sponsors shall serve as the stalking horse bidder
in connection with the auction and sale of the equity in reorganized Raser on
the terms and conditions set forth in the Plan Term Sheet.

     8. Representations, Warranties and Acknowledgments by the Debtors. Each of
the Debtors hereby represents, warrants, acknowledges and agrees as follows:

5

--------------------------------------------------------------------------------

(a)      the obligations under the Convertible Notes are valid and enforceable
obligations for which the Debtors received significant value;   (b)      the
obligations under the Thermo 1 Financing Documents are valid and enforceable
obligations for which the Debtors received significant value;   (c)      it has
all requisite power and authority to enter into this Agreement and to carry out
the transactions contemplated by, and perform its respective obligations under,
this Agreement;   (d)      the execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or limited liability company action on its
part;   (e)      the execution, delivery and performance of this Agreement by it
does not and shall not: (i) violate any provision of law, rule or regulation
applicable to it; (ii) violate its certificate of incorporation, bylaws, or
other organizational documents or those of any of its subsidiaries; or (iii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any material contractual obligation to which it is
a party; and   (f)      each of the Recitals set forth above is true and
accurate as of the date hereof.  

     9. Representation, Warranties and Acknowledgments by the Creditors. Each of
the Creditors hereby represents, warrants, acknowledges and agrees as follows:

(a)      it is the sole, legal owner of the Claims attributed to it in the
Recitals;   (b)      it has all requisite power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;   (c)      the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been duly authorized by all necessary corporate, partnership, trust or limited
liability company action on its part;   (d)      the execution, delivery and
performance of this Agreement by it does not and shall not: (i) violate any
provision of law, rule or regulation applicable to it; (ii) violate its
certificate of incorporation, bylaws, or other organizational documents or those
of any of its subsidiaries; or (iii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party; and   (e)      to the
extent the Recitals above are applicable to such Creditor, each such Recital is
true and accurate as of the date hereof.  

6

--------------------------------------------------------------------------------

     10. Termination. This Agreement automatically shall terminate without
further notice or action on the part of any Party upon the occurrence of any of
the following events (each a “Termination Event”), unless such Termination Event
is waived in a writing for that purpose signed by all Parties:

(a)      The Debtors propose and/or seek confirmation of a plan other than the
Plan, unless such plan (i) provides treatment of the Claims against and
Interests in the Debtors, if any, that is no less favorable than the treatment
of such Claims and Interests provided under the Plan Term Sheet, and (ii) does
not contain any provision not set forth in the Plan Term Sheet that would
materially and adversely affect the treatment of the Claims as contemplated by
the Term Sheet without the Creditors’ consent;   (b)      A plan of
reorganization other than the Plan is confirmed, unless such plan (i) provides
treatment of the Claims against and Interests in the Debtors, if any, that is no
less favorable than the treatment of such Claims and Interests provided under
the Plan Term Sheet, and (ii) does not contain any provision not set forth in
the Plan Term Sheet that would materially and adversely affect the treatment of
the Claims as contemplated by the Term Sheet without each Creditor’s consent;  
(c)      The Effective Date of the Plan (or a plan of reorganization other than
the Plan that otherwise meets the specifications of the foregoing clause (b)),
does not occur on or before August 26, 2011;   (d)      An Event of Default
occurs under the terms of the DIP Facility and the Sponsors terminate the
commitment under that facility and accelerates the Debtors’ Obligations
thereunder;   (e)      Any of the parties hereto materially breaches this
Agreement and fails or refuses to cure such breach within five (5) business days
after written notice of such breach has been provided by another party to this
Agreement;   (f)      The Bankruptcy Court enters an order appointing a trustee
or an examiner with expanded powers in the Chapter 11 Cases;   (g)      The
Bankruptcy Court enters an order converting the Chapter 11 Cases to cases under
Chapter 7 of the Bankruptcy Code or dismissing the Chapter 11 Cases;   (h)     
The Bankruptcy Court enters an order on its docket denying final approval of the
DIP Facility, refusing to approve the Thermo Lenders Payment, or refusing to
confirm the validity and priority of the Thermo Lenders’ liens on and security
interests in the collateral for the Thermo 1 Note, and such order has become a
final and non-appealable order under applicable law;  

7

--------------------------------------------------------------------------------

(i)      On or before August 1, 2011, the Bankruptcy Court has not entered an
order on its docket approving the DIP Facility on a final basis confirming the
validity and priority of the Thermo Lenders’ liens on and security interests in
the collateral for the Thermo 1 Note and approving the Thermo Lenders Payments;
or   (j)      On or before August 3, 2011, the Thermo Lenders Payment has not
been made.  

Upon a termination of this Agreement as a result of the occurrence and
continuance of a Termination Event hereunder, (i) nothing in this Agreement
shall constitute or be construed as a waiver by any Party of any or all of such
Party’s respective rights or remedies under applicable law, (ii) the provisions
of this Agreement and all of the obligations of the Parties hereunder shall be
of no further force and effect, and (iii) pursuant to Rule 408 of the Federal
Rules of Evidence and any other applicable rules of evidence, neither the
provisions of this Agreement, nor any of the negotiations relating to the
entirety of this Agreement, shall be admissible into evidence in any litigation,
arbitration or other proceeding other than litigation, arbitration or other
proceeding seeking to enforce the terms of this Agreement following the
occurrence and continuance of a material breach of this Agreement.

     11. No Solicitation of Plan Acceptance. The Parties acknowledge and agree
that neither the negotiation nor the execution and delivery of this Agreement is
intended by the Parties to be a solicitation of the acceptance of the Plan or
any plan of reorganization within the meaning of Section 1125 of the Bankruptcy
Code, and such solicitation shall occur only in conjunction with the delivery of
the Plan and related Disclosure Statement.

     12. No Waiver of Participation. Each of the Parties hereto expressly
acknowledges and agrees that, except as expressly provided in this Agreement,
nothing herein is intended to, nor does anything herein, in any manner waive,
limit, impair or restrict the ability of each of the Parties to protect and to
preserve all of its rights, remedies and interests, including, without
limitation, with respect to any of the Claims against the Debtors, or each
Creditor’s full participation in the Chapter 11 Cases. Nothing herein shall be
deemed to affect any of the rights and obligations of each of the Parties in any
other capacity it may have in the Chapter 11 Cases or otherwise.

     13. Consideration. It is hereby acknowledged by the Parties that no
consideration shall be due or paid to the Creditors for their agreement to vote
in favor of the Plan in accordance with the terms and conditions of this
Agreement, other than the Debtors’ obligations under this Agreement, which
consideration the Creditors hereby accept as good and valuable and acknowledge
and agree is sufficient under applicable law.

     14. No Third Party Beneficiaries. Subject to Section 3 hereof, the terms
and conditions of this Agreement are intended solely for the benefit of the
Parties and their respective successors and permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
person.

8

--------------------------------------------------------------------------------



15. Miscellaneous Provisions.




(a)      The provisions of this Agreement, including the provisions of this
sentence, may not be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may not be given, without the written
consent thereto of the Parties.   (b)      The Parties agree to execute and
deliver from time to time such other documents and take such other actions as
may be reasonably necessary, without payment of further consideration, in order
to effectuate the transactions provided for herein.     The parties shall
cooperate fully with each other and with their respective counsel in connection
with any steps required to be taken as part of their respective obligations
under this Agreement.   (c)      This Agreement shall be binding upon, and inure
to the benefit of, the Parties. No rights or obligations of any Party under this
Agreement may be assigned or transferred to any other person or entity without
the express written consent of the other Parties.   (d)      This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, notwithstanding its conflict of laws principles or any other rule,
regulation or principle that would result in the application of any other
state’s law. Each of the Parties hereby irrevocably and unconditionally agrees
that any litigation, action, suit or other proceeding arising under or in any
way related to this Agreement must be filed in the United States District Court
for the Southern District of New York (the “District Court”), if such litigation
or other proceeding is commenced prior to the commencement of the Chapter 11
Cases.     Each of the Parties hereby irrevocably accepts and submits itself to
the exclusive jurisdiction of the District Court, generally and unconditionally,
with respect to any such litigation, action, suit or other proceeding.
Notwithstanding the foregoing, the Parties hereby acknowledge and agree that
following the commencement of the Chapter 11 Cases, the Bankruptcy Court shall
have exclusive jurisdiction of all matters arising under or in any way relating
to this Agreement.   (e)      All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given when
(i) delivered personally to the recipient, (ii) sent by facsimile to the
recipient (with hard copy sent to the recipient by reputable overnight courier
service (charges prepaid) that same day) if sent by facsimile before 5:00 p.m.
prevailing Eastern Time on a business day, and otherwise on the next business
day, or (iii) one business day after being sent to the recipient by reputable
overnight courier service (charges prepaid). Such notices, demands, requests,
consents and other communications shall be sent to  

9

--------------------------------------------------------------------------------



the following addresses:

(i) if to the Debtors:




Raser Technologies, Inc. Attn: Mr. Nick Goodman 5152 North Edgewood Drive Provo,
Utah 84604 Facsimile: (801) 374-3314



with a copy to:

Hunton & Williams LLP
200 Park Avenue
New York, NY 10166
Attn: Peter S. Partee, Esq.
Facsimile: (212) 309-1875






  -and-




Hunton & Williams LLP 951 E. Byrd. St. Richmond, VA 23219 Attn: Michael G.
Wilson, Esq. Facsimile: (804) 343-4719



(ii) if to the Sponsors:




Tenor Capital Management Company, LP 1180 Avenue of Americas, Suite 1940 New
York, NY 10036 Attn: David Kay Facsimile: (212) 918-5301



  -and-






Linden Capital LP
c/o Linden Advisors LP
590 Madison Avenue
15th Floor
New York, NY 10022
Attn: Robert G. Lennon
Facsimile: (646) 840-3625




10

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:



Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
Attn: Christopher R. Donoho, III, Esq.
Facsimile: (212) 918-3100






  (iii) if to the Thermo Lenders:






  Prudential Capital Group
2200 Ross Avenue
Dallas, TX 75201-2758
Attn: William H. Bulmer, Esq.
Facsimile: (214) 720-6296




with a copy (which shall not constitute notice) to:



  Baker Botts LLP
2001 Ross Avenue
Dallas, Texas 75201-2980
Attn: Judith Ross, Esq.
Facsimile: (214) 661-4605




or to such other address or to the attention of such other person as the
receiving Party has specified by prior written notice to the sending Party.

(f)      This Agreement contains the entire agreement of the Parties with
respect to the subject matter of this Agreement, and no Party shall be liable or
bound to any other Party in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein.   (g)     
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile transmission or by electronic mail in portable
document format (.pdf) shall be effective as delivery of an original executed
counterpart of this Agreement.   (h)      The Thermo Lenders hereby direct the
Thermo Lenders’ Agent to acknowledge this Agreement.  

11

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement



as of the date first above written.






RASER TECHNOLOGIES, INC.

By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: CEO






RASER TECHNOLOGIES OPERATING
COMPANY, INC.






By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: President






RASER POWER SYSTEMS, LLC






By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: President






RT PATENT COMPANY, INC.






By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: President






PACIFIC RENEWABLE POWER, LLC






By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: President




[SIGNATURE PAGE TO PLAN SUPPORT AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------

WESTERN RENEWABLE POWER, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

INTERMOUNTAIN RENEWABLE POWER, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

COLUMBIA RENEWABLE POWER, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

LOS LOBOS RENEWABLE POWER, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

TRUCKEE GEOTHERMAL NO. 1 SV-01, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

[SIGNATURE PAGE TO PLAN SUPPORT AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------

TRUCKEE GEOTHERMAL NO. 2, SV-04, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

LIGHTNING DOCK GEOTHERMAL HI-01, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

TRAIL CANYON GEOTHERMAL NO. 1 SV 02, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

DEVIL’S CANYON GEOTHERMAL NO. 1 SV-03, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

THERMO NO. 1 BE-01, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

[SIGNATURE PAGE TO PLAN SUPPORT AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------

THERMO NO. 2 BE-02, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

THERMO NO. 3 BE-03, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

CRICKET GEOTHERMAL NO. 1 MI-01, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

HARMONY GEOTHERMAL NO. 1 IR-01, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

KLAMATH GEOTHERMAL NO. 1 KL-01, LLC

By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: President

[SIGNATURE PAGE TO PLAN SUPPORT AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------

LINDEN CAPITAL, L.P.

By:    _/s/ Craig Jarvis_____________      Name:    Craig Jarvis      Title:   
Authorized Signatory 


[SIGNATURE PAGE TO PLAN SUPPORT AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------

TENOR OPPORTUNITY MASTER FUND, LTD.

By:    /s/ Daniel H. Kochav_      Name: Daniel H. Kochav  Title: Director


ARIA OPPORTUNITY FUND, LTD.

By:    /s/ Daniel H. Kochav_      Name: Daniel H. Kochav  Title: Director


PARSOON OPPORTUNITY FUND, LTD.

By:    /s/ Daniel H. Kochav_      Name: Daniel H. Kochav  Title: Director


[SIGNATURE PAGE TO PLAN SUPPORT AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:    /s/ Richard Carrell      Name:    Richard Carrell      Title:    Vice
President 


ZURICH AMERICAN INSURANCE COMPANY

By:    Prudential Private Placement Investors,      L.P. (as Investment
Advisor)    By:    Prudential Private Placement Investors, Inc.      (as its
General Partner)    By:    /s/ Richard Carrell      Name:    Richard Carrell   
  Title:    Vice President 


DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT

By:    _/s/ Stanley Burg      Name:    Stanley Burg      Title:    Vice
President    By:    /s/ Rodney Gaughan_________      Name:    Rodney Gaughan   
  Title:    Vice President 


[SIGNATURE PAGE TO PLAN SUPPORT AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



EXHIBIT A
PLAN TERM SHEET




THIS TERM SHEET DOES NOT CONSTITUTE A SOLICITATION OF VOTES FOR A PLAN OF
REORGANIZATION FOR PURPOSES OF SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE OR
AN OFFER OR SOLICITATION OF AN OFFER WITH RESPECT TO ANY SECURITIES. SUCH OFFER
OR SOLICITATION MAY ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE SECURITIES
LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE AND AFTER PUBLICATION AND DELIVERY
OF THE PLAN AND DISCLOSURE STATEMENT WITH RESPECT TO THE PLAN.

This term sheet presents the material terms for a restructuring of Raser
Technologies, Inc.

(“Raser”) and certain of its direct and indirect subsidiaries (collectively with
Raser, the “Debtors”) under a plan of reorganization (the “Plan”) under title 11
of the United States Code (the “Bankruptcy Code”). Terms herein with an initial
capital not required by standard capitalization rules are defined terms, and
each such term not parenthetically or otherwise defined herein shall have the
meaning ascribed to it in that certain Plan Support and Restructuring Agreement,
dated as of April 28, 2011 (the “Plan Support Agreement”), by and among Raser
and its affiliates, Linden Capital, L.P. (the “Prepetition Lender”), Tenor
Opportunity Master Fund, Ltd., Aria Opportunity Fund, Ltd., and Parsoon
Opportunity Fund, Ltd. (collectively, “Tenor”; together with the Prepetition
Lender, the “Sponsors”), and The Prudential Insurance Company of America and
Zurich American Insurance Company (together, the “Thermo Lenders”) and Deutsche
Bank Trust Company Americas, as Administrative Agent and Collateral Agent (the
“Thermo Lenders’ Agent”), to which this Plan Term Sheet is attached.

Classification and Treatment of Claims and Interests Under Plan of
Reorganization

Secured Claims Arising from Thermo 1 Financing Documents

Secured Claims Against Raser Power Systems

On the effective date of a Plan (the “Effective Date”), in full and final
satisfaction and discharge of all subordinated secured claims of the Thermo
Lenders arising under the Thermo 1 Financing Documents that remain after the
Thermo Lenders Payment (the “Subordinated Thermo 1 Claims”), the Thermo Lenders
shall receive (i) in the event the Sponsors are the Successful Bidder (as
defined below), the releases and other consideration provided for in the Thermo
1 Settlement Agreement, or (ii) in the event the Sponsors are not the Successful
Bidder, Cash in an amount equal to the outstanding balance of the Subordinated
Thermo 1 Claims.

On the Effective Date, holders of allowed secured claims against Raser Power
Systems, LLC, shall, at the sole discretion of the Debtors, receive in full
satisfaction, settlement, and release of, and in exchange for such secured
claims, at the sole

A-1

--------------------------------------------------------------------------------

Secured Claims Against Lightning Dock Project Entity

Other Secured Claims

Secured Claims of (I) Prepetition Lender Arising Under the Bridge Facility (II)
the Sponsors Under the DIP Facility

Administrative Expense Claims (Restructuring

option of the Debtors, (i) a new promissory note secured by a lien on the
property serving as collateral security for such secured claims and providing
for payments thereunder having an aggregate present value as of the Effective
Date equal to the judicially determined value of such collateral, (ii) turnover
of the collateral for such allowed secured claims, or (iii) such other, less
favorable treatment as is agreed upon by the Debtors and the holder of such
allowed secured claims.

On the Effective Date, the holders of allowed secured claims against Debtor
Lightning Dock Geothermal HI-01, LLC (the “Lightning Dock Project Entity”),
shall, at the sole discretion of the Debtors, receive in full satisfaction,
settlement, and release of, and in exchange for, such secured claims, at the
sole option of the Debtors, (i) a new promissory note secured by a lien on the
property serving as collateral security for such secured claims and providing
for payments thereunder having an aggregate present value as of the Effective
Date equal to the judicially determined value of such collateral, (ii) turnover
of the collateral for such allowed secured claims, or (iii) such other, less
favorable treatment as is agreed upon by the Debtors and the holder of such
allowed secured claims.

The holder(s) of any other allowed secured claims against any of the Debtors
shall, at the sole discretion of the Debtors, (i) have the legal equitable and
contractual rights of such holder reinstated in full, or (ii) receive in full
satisfaction, settlement, and release of, and in exchange for, such holder’s
claim, at the sole option of the Debtors, (a) cash in the amount of the allowed
secured claim, (b) turnover of the collateral for such allowed secured claim, or
(c) such other, less favorable treatment as is agreed upon by the Debtors and
the holder of such allowed secured claim.

On the Effective Date, in full and final satisfaction and discharge of all
secured claims of the Prepetition Lender arising under the Bridge Facility and
the Sponsors arising under the DIP Facility, the Sponsors shall receive (i) in
the event the Sponsors are the Successful Bidder with respect to the auction of
the Reorganized Raser Equity, the consideration provided for in the Stalking
Horse Bid, or (ii) in the event the Sponsors are not the Successful Bidder, Cash
in an amount equal to the outstanding balance of the Bridge Facility and the DIP
Facility.

Each holder of an allowed administrative expense claim

(“Administrative Expense Claims”) shall receive payment in

A-2

--------------------------------------------------------------------------------

Costs and Unpaid Post-Bankruptcy Trade Claims)

Priority Tax Claims

Other Priority Claims

General Unsecured Claims Against Raser

General Unsecured Claims Against Subsidiary Debtors

Convenience Class Claims Against the Debtors

Interests (Common Shares and Warrants) in Debtors

Means for Implementation

Sale of Reorganized Raser Equity

full in cash of the unpaid portion of such allowed administrative expense claim
(i) on the Effective Date or as soon thereafter as reasonably practicable, (ii)
in the ordinary course of the Debtors’ business, (iii) in the case of
professional fees, after court approval thereof, or (iv) as otherwise agreed by
the Debtors and such holder.

Allowed claims under Bankruptcy Code section 507(a)(8)

(“Priority Tax Claims”) shall receive regular cash installment payments of a
present value, as of the Effective Date of the Plan, equal to the allowed amount
of such Priority Tax Claims over a period of 6 years, or such other, less
favorable treatment as is agreed upon by the Debtors and the holder of such
claims.

On the Effective Date, each holder of an allowed Claim under Bankruptcy Code
section 507(a) other than an Administrative Expense Claim or a Priority Tax
Claim shall receive payment in full in cash.

The treatment of holders of allowed general unsecured claims (the “General
Unsecured Claims”) against Raser shall be determined by the Debtors and the
Sponsors, and disclosed in connection with the Plan and disclosure statement in
support of the Plan (the “Disclosure Statement”).

The treatment of holders of allowed General Unsecured Claims against subsidiary
Debtors shall be determined by the Debtors and the Sponsors, and disclosed in
connection the Plan and Disclosure Statement.

The treatment of holders of allowed General Unsecured Claims against the Debtors
that qualify as convenience claims shall be determined by the Debtors and the
Sponsors, and disclosed in connection with the Plan and Disclosure Statement.

Holders of Interests in the Debtors shall receive no property or other
consideration under the Plan on account of such Interests.

On the Effective Date, the Debtors shall consummate the sale of equity in the
reorganized Raser (the “Reorganized Raser Equity”) to the Sponsors or to the
party submitting a higher and better offer following an auction (the “Successful
Bidder”) to be conducted pursuant to an auction procedures order (the “Auction
Procedures Order”) entered by the Bankruptcy Court

A-3

--------------------------------------------------------------------------------

no later than the hearing on final approval of the DIP Facility, which order
shall approve the Bid Protections (as defined below) and otherwise be in form
and substance reasonably acceptable to the Debtors and the Sponsors.

Subject to and contingent upon final approval of the DIP Facility, confirmation
of the Plan, and no Termination Event having occurred with respect to the Plan
Support Agreement, the Sponsors irrevocably offer to purchase the Reorganized
Raser Equity on the Effective Date in exchange for the aggregate purchase price
of $19,768,180.59 (the “Purchase Price”), payable as follows: (i) crediting the
outstanding balance of the DIP Facility, including all fees and interest paid in
kind pursuant to the terms thereof, (ii) crediting the outstanding balance of
the Bridge Facility, (iii) the waiver of the Subordinated Thermo 1 Claims under
the terms of the Thermo Settlement Agreement, (iv) Cash in the amount of $2.5
million, subject to a reduction in an amount equal to any unused Commitment
under the DIP Facility, and (v) the provision by the Sponsors of the Exit
Facility (as defined herein). In addition, subject to the same conditions, the
Sponsors irrevocably offer to provide to the Debtors on the Effective Date with
a fully committed $3.0 million two-year senior, secured convertible preferred
voting term loan facility on customary terms and conditions to fund working
capital and further development needs of Reorganized Raser and its subsidiaries
pursuant to a budget approved by the Board of Directors of Reorganized Raser
(the “Exit Facility”). The Exit Facility will be governed by definitive
documentation in form and substance reasonably satisfactory to Reorganized Raser
and the Sponsors entered into within 90 days following the Effective Date. The
interest rate applicable to the loans outstanding under the Exit Facility will
be 10% per annum.

As an incentive for the Sponsors to make the Stalking Horse Bid, the Sponsors
shall be entitled to the following minimum bidding protections (the “Bid
Protections”):

·      In the event the Sponsors are not the Successful Bidder, the Sponsors
shall be entitled to a break-up fee (the “Breakup Fee”) equal to 5% of the
Purchase Price; and   ·      The Auction Procedures Order shall provide that the
minimum initial overbid shall be equal to the Breakup Fee plus $500,000.  

A-4

--------------------------------------------------------------------------------

Thermo Settlement Agreement

Sponsor Relief From Stay for Certain Subsidiary Debtors

Releases and Exculpations

Corporate Governance of Reorganized Raser

Employee Incentive Plan

On the Effective Date, in the event the Sponsors are the Successful Bidder, the
Thermo 1 Lenders shall receive the consideration provided for in the Thermo
Settlement Agreement, including the releases, exculpations and indemnifications
provide for therein.

In the event the Plan is not confirmed with respect to any Subsidiary Debtor as
a result of the failure by the Holders of Allowed Claims against the estate of
such Subsidiary Debtor to vote in favor of the Plan, such Subsidiary Debtor
shall be deemed to have been removed from the terms of the Plan and the Plan
shall become effective with respect to each of the remaining Debtors. Further,
the Confirmation Order shall provide that the Sponsors shall be granted
immediate relief from stay with respect to the estate of any Subsidiary Debtor
that is removed from the Plan to permit the Sponsors to exercise their rights
under the terms of the DIP Financing Documents with respect to the Assets of
such Subsidiary Debtor. Any recoveries from the exercise of such rights shall be
applied to reduce the obligations of the Debtors under the DIP Financing
Documents or the New Sponsor Note.

·      In addition to the releases described in the Thermo Settlement Agreement,
on the Effective Date, the Debtors shall provide or shall be deemed to have
provided releases of their current directors, officers and agents, the Sponsors,
Wilmington Trust (as Administrative Agent under the DIP     Facility), the
Thermo Lenders, the Thermo Lenders’ Agent and their respective directors,
officers and agents, for any claim or cause of action arising out of or relating
to the Debtors or the Chapter 11 Cases; and   ·      Each of the Parties shall
be exculpated for all actions taken in drafting, negotiating and soliciting the
Plan, or for actions taken during or in connection with the Chapter 11 cases,
which exculpations shall be customary in form and substance for confirmed
reorganizing chapter 11 plans.  

The board of directors of Reorganized Raser shall consist of five (5) members,
selected by the Sponsors or the Successful Bidder, as applicable.

The Debtors and the Sponsors shall determine whether to seek approval of an
employee incentive plan during the bankruptcy cases.

A-5

--------------------------------------------------------------------------------

EXHIBIT B

SUMMARY OF INDICATIVE TERMS AND CONDITIONS FOR DIP CREDIT FACILITY (“DIP
FACILITY”)

APRIL 28, 2011(1)

(1)      Capitalized terms used and not otherwise defined in this Exhibit shall
have the meanings attributed thereto in the Plan Support and Restructuring
Agreement dated as of the date of this Exhibit and to which this Exhibit is
attached (as amended, restated, supplemented or otherwise modified from time to
time, the”PSA”).  

Borrower:    Raser Technologies, Inc., a Delaware corporation, as a Debtor-in- 
    Possession in a case (the “Debtor’s Case”) pending under Chapter 11 of     
the Bankruptcy Code (the “Borrower” or the “Debtor”) in the United      States
Bankruptcy Court for the District of Delaware (the “Bankruptcy      Court”). 
Guarantors and    All subsidiaries of the Debtor (collectively, the
“Guarantors”, together  Guarantee:    with the Borrower, the “Debtors”), which
will be Debtors-in-Possession      in cases (the “Guarantors’ Cases”, and
together with the Debtor’s Case,      the “Cases”) pending under Chapter 11 of
the Bankruptcy Code. All      obligations of the Borrower under the DIP Facility
will be      unconditionally guaranteed by the Guarantors.  Lenders:    Linden
Capital L.P. (or one or more of its affiliates) (“Linden”) and      Tenor
Opportunity Master Fund, Ltd and Aria Opportunity Fund, Ltd (or      one or more
of its affiliates) (“Tenor”, and collectively with Linden, the      “Lenders”).
Linden and Tenor each has a commitment equal to 50% (in      a constant and not
varying percentage) of the Commitment Amount (as      defined below). The
Commitments (as defined below) of the Lenders      shall be several and not
joint.  Administrative    Wilmington Trust Company will serve as the
administrative agent for the  Agent:    Lenders (in such capacity, the
“Administrative Agent”).    Commitments,    Subject to the terms and conditions
of this Exhibit, the Lenders hereby  Availability, and    agree to provide the
Borrower with multiple draw loans (the  Purposes:    “Commitments”) in an
aggregate amount of up to $8.75 million plus the      amount of Expense Payments
(as defined below) added thereto (the      “Commitment Amount”) as set forth
below.      Subject to the terms and conditions of this Exhibit, upon entry by
the      Bankruptcy Court of an interim order satisfactory to the Lenders in
their      sole discretion approving this Term Sheet and the DIP Facility (the 
    “Interim Order”), and until entry by the Bankruptcy Court of a final order 
    satisfactory to the Lenders in their sole discretion (i) approving the DIP 
    Loan Documentation (as defined below) and the DIP Facility (including,     
without limitation, the Thermo Lender Payment (as defined below)), (ii)     
finding that the liens securing the claims of the Thermo Lenders under      the
Thermo 1 Financing Documents are valid, enforceable and 


B-1

--------------------------------------------------------------------------------

    unavoidable and (iii) barring any further challenges to the validity,     
enforceability or unavoidability of such liens (the “Final Order”), the     
Borrower shall be permitted to borrow from the Lenders a term loan in      an
initial aggregate principal amount of $750,000 (the “Initial DIP      Loan”) in
a single draw-down to fund working capital needs of the      Debtors, in
accordance with the Budget (as defined below).      Subject to the terms and
conditions of this Exhibit, upon the occurrence      of both the Definitive
Documentation Date (as defined below) and the      entry by the Bankruptcy Court
of the Final Order and prior to the      “Effective Date” of the Plan (as
defined below), the Borrower shall be      permitted to borrow from Lenders up
to $8.75 million (the “Subsequent      Loans” and together with the Initial DIP
Loan and any Expense      Payments added to the principal amount thereof as more
fully described      below, the “DIP Loans”):      (a) (i) a term loan in an
initial aggregate principal amount of $6.0 million      to pay and satisfy in
full a $6.0 million portion of the principal      obligations owing by the
Thermo 1 Project Entity to the Thermo Lenders      under the Thermo 1 Financing
Documents in accordance with the PSA      plus (ii) an amount sufficient to pay
or reimburse the Thermo Lenders      and the Thermo Lenders’ Agent their
reasonable, documented out-of-      pocket attorneys’ fees and expenses in
documenting this transaction to      the extent such amounts are not covered by
the retainer previously      provided to them by the Debtors (the “Thermo Lender
Reimbursement      Amount”) (the aggregate payment under this clause (a) is
referred to      herein as “Thermo Lender Payment”); and      (b) a multiple
draw term loan of up to $2.75 million (less the Thermo      Lender Reimbursement
Amount), including the Initial DIP Loan, (i) to      fund day-to-day working
capital needs of the Debtors and (ii) the costs,      expenses and other
payments associated with the Cases, the Plan and the      other restructuring
transactions contemplated by the PSA (other than      Expense Payments), in
accordance with the Budget.  Documentation:    Definitive documentation
reasonably satisfactory in form and substance      to the Lenders,
Administrative Agent and the Borrower with respect to      the terms and
conditions governing the DIP Loans as set forth in this      Exhibit (the “DIP
Loan Documentation”), and approved by the      Bankruptcy Court. Such DIP Loan
Documentation shall be executed and      delivered by the parties thereto on or
prior to May 20, 2011 (the date on      which such events occur, the “Definitive
Documentation Date”), and      shall be approved by the Bankruptcy Court upon
the entry of the Final      Order; provided that, in the event no such DIP Loan
Documentation is      executed and delivered on or prior to May 20, 2011, the
Debtors shall be      considered in default and the DIP Loans shall become
immediately due      and payable. 


B-2

--------------------------------------------------------------------------------

Collateral:    Prior to the entry of the Final Order, all obligations of the
Debtors under      the DIP Facility shall be secured by (i) first-priority
blanket liens and      security interests on all assets of the Debtors (other
than the Existing      Collateral) that are not subject to existing liens, and
(ii) junior liens and      security interests on all assets of the Debtors that
are subject to existing      liens or security interests, including the Existing
Collateral (the “DIP      Facility Junior Liens”). The DIP Facility Junior Liens
arising under the      DIP Facility are junior in all respects to the Thermo
Lenders’ liens on the      Existing Collateral prior to the Thermo Lender
Payment.      Following the Thermo Lender Payment, the DIP Facility obligations 
    shall be secured by (i) a first-priority priming lien and security interest
on      the Existing Collateral, (ii) first-priority blanket liens and security 
    interests on all other assets of the Debtors that are not subject to
existing      liens, (iii) junior liens and security interests on all assets of
the Debtors      that are subject to existing liens or security interests except
as otherwise      described herein, and (iv) super-priority administrative
expense claims      against the Debtors’ bankruptcy estates.      The foregoing
liens securing the DIP Facility shall be entitled to the      benefits and
protections of the appropriate provisions of Section 364 of      the Bankruptcy
Code.      Without limiting the generality of the foregoing, upon the entry of
the      Final Order, the foregoing liens shall be subject to (x) all accrued
and      unpaid fees that arise pursuant to 28 U.S.C. Sec. 1930, plus (y) the   
  payment of allowed and unpaid fees of professionals retained in the      Cases
(other than ordinary course professionals) that are incurred after      the
delivery of a written notice of the occurrence of one or more Events      of
Default in an amount not to exceed $100,000, plus (z) any allowed      accrued
but unpaid fees and expenses owed to professionals retained in      the Cases
(regardless of when allowed) that were accrued on or before      the date of
delivery by the Lenders to the Debtors of a written notice of      the
occurrence of one or more Events of Default to the extent consistent      with
the Budget ((x), (y) and (z), collectively, the “Carve-Out”).  Budget:    A
13-week rolling cash budget (with such supporting detail as the      Lenders may
reasonably request), as approved by the Required Lenders      in their sole but
reasonable discretion prior to the entry of the Interim      Order (and any
subsequent approved budget, the “Budget”), shall be      attached to the Interim
DIP Motion (as defined below) and shall reflect      on a line-item basis the
Debtors’ anticipated aggregate cash receipts and      aggregate working capital
expenses as determined by Debtors in their      reasonable judgment as necessary
or required for each week covered by      the Budget. For each two week period
in the Budget the aggregate      disbursements shall not exceed 110% of the
aggregate amount of      projected disbursements for such two week period
(“Permitted      Variance”). Upon the prior written request of the Debtors, or
upon its 


B-3

--------------------------------------------------------------------------------

    own initiative, the Required Lenders in their sole but reasonable     
discretion may, without further Bankruptcy Court approval, authorize the     
Debtors in writing to exceed the Permitted Variance. Any unused      amounts in
the Budget may carry forward to successive weeks on a line-      by-line basis,
with no carry-over surplus to any other line item. On each      bi-weekly
anniversary of the Petition Date (or, if such anniversary is not      a Business
Day, then on the next succeeding Business Day), the      Borrower shall provide
the Administrative Agent with an updated      Budget, including a report of
variances on a line-item basis.  Term:    Unless otherwise agreed by the
Lenders, borrowings shall be repaid in      full, and the Commitments shall
terminate (the “Termination Date”), on      the earliest of (i) May 4, 2011 if
the Interim Order has not been entered      by 11:59 p.m. (Wilmington, Delaware
time) on such date, (ii) May 20,      2011 if the Final Order has not been
entered by 11:59 p.m. (Wilmington,      Delaware time) on such date, (iii)
August 11, 2011 if an order confirming      the Plan in accordance with the PSA
and the Plan Term Sheet is not      entered by 11:59 p.m. (Wilmington, Delaware
time) on such date, (iv)      the “Effective Date” of the Plan, (iv) August 26,
2011 (the “Final      Maturity Date”) and (v) the acceleration of the loans and
the termination      of the Commitments in accordance with the terms of the DIP
Loan      Documentation.  Closing Date:    Closing Date for the DIP Facility to
occur upon entry of the Interim      Order, but no later than May 4, 2011. 
Compensation:    As a material inducement to the Lenders to make the
Commitments, the      Borrower agrees to compensate the Lenders, from and after
the Interim      Order, as set forth below.  Interest Rate:    15% per annum on
the outstanding principal amount of the DIP Loans      and the Commitment Fees,
compounded monthly (the “Interest Rate”).      Payable at maturity of the DIP
Facility (whether at stated maturity, by      acceleration or otherwise). At all
times that an Event of Default exists,      the Interest Rate applicable to the
DIP Facility (and all amounts      outstanding thereunder) shall equal 17% per
annum. Interest after      maturity shall be payable upon demand.      As
described below, upon the occurrence of Plan Completion (as defined      below),
all of the accrued interest on the DIP Loans and the Commitment      Fees will
be credited in accordance with the PSA and the Plan Term      Sheet.  Commitment
Fees:    A fee equal to 10% of the Initial DIP Loans earned upon entry of the
Initial      Order.        A fee equal to 10% of the Commitment Amount (less the
amount of the Initial      DIP Loans) earned upon entry of the Final Order.     
  Once earned, all Commitment Fees will accrue interest at the Interest Rate.
All 


B-4

--------------------------------------------------------------------------------

    Commitment Fees (together with accrued interest) will be payable upon     
maturity of the DIP Facility (whether at stated maturity, by acceleration or   
  otherwise).            As described below, upon the occurrence of Plan
Completion, 100% of the      Commitment Fees and all of the accrued interest on
the Commitment Fees will      be credited in accordance with the PSA and the
Plan Term Sheet.    Credit of Interest and    If (a) no Event of Default has
occurred and is continuing under the DIP Loan  Commitment Fees:    Documentation
or the PSA, (b) the DIP Facility obligations are satisfied in      accordance
with the terms of the PSA and the Plan Term Sheet, and (c) the Plan      is
confirmed and goes effective in accordance with the PSA and the Plan Term     
Sheet (the occurrence of all of the events described in clauses (a), (b) and
(c)      being referred to herein collectively as “Plan Completion”), then (i)
all of the      accrued interest on the DIP Loans and the Commitments, and (ii)
100% of the      Commitment Fees, will be credited in accordance with the PSA
and the Plan      Term Sheet.        Amortization:    None.        Optional   
No early repayment or prepayment of any obligations under the DIP  Prepayments: 
  Facility.        Minimum    $200,000, or such lesser amount as is then
available for borrowing under  Borrowing; Notice:    the Commitments; upon at
least one (1) Business Days prior written      notice in the case of the Initial
DIP Loan and the advance to make the      Thermo Lender Payment and upon at
least three (3) Business Days’ prior      written notice in the case of all
other requested advances.  Conditions of Initial    The obligation to provide
the Initial DIP Loan (the “Initial Conditions”)  DIP Loan:    shall be subject
to the satisfaction of the following conditions:                     (a)    The
commencement of the Cases at or prior to 11:59 p.m.      (Wilmington, Delaware
time) on April 29, 2011 (the “Petition Date”);                       (b)    The
filing of a motion for entry of the Interim Order on the      Petition Date (the
“Interim DIP Motion”);                       (c)    The entry of the Interim
Order by the Bankruptcy Court at or      prior to 11:59 p.m. (Wilmington,
Delaware time) on May 4, 2011;                       (d)    All of the “first
day orders” entered at the time of      commencement of the Cases shall be
consistent with the PSA and reasonably      satisfactory in form and substance
to the Lenders in all respects; 


(e)      The PSA is in full force and effect;   (f)      Receipt and approval of
the Budget;   (g)      The Debtors shall have granted the Administrative Agent
and  

each Lender access to and the right to inspect all reports, audits and other

B-5

--------------------------------------------------------------------------------

    internal information of the Debtors relating to environmental matters and
any      third party verification of certain matters relating to compliance
with      environmental laws and regulations reasonably requested by the
Administrative      Agent or any Lender;                       (h)    All
corporate and judicial proceedings and all instruments and      agreements in
connection with the transactions among the Debtors, the      Administrative
Agent and the Lenders contemplated by this Exhibit as being      required on or
before such date and the PSA shall be reasonably satisfactory in      form and
substance to the Lenders in all respects, and the Lenders shall have     
received all information (financial or otherwise) and copies of all documents   
  reasonably requested by the Lenders or their counsel; and                     
 (i)    Such other conditions as are reasonably required by the      Lenders.   
    Conditions of Each    The obligation to provide each DIP Loan (including the
Initial DIP Loan)  DIP Loan:    shall be subject to the satisfaction of the
Initial Conditions and each of      the following conditions:                   
 (a)    If after giving effect to a request for, and the borrowing of, such     
DIP Loan , usage of the Commitments would not exceed $8.75 million;             
         (b)    In connection with the Initial DIP Loan, the Interim Order
shall      have been entered and the Interim Order shall be in full force and
effect, and      shall not have been amended, vacated, reversed, modified or
rescinded or      subject to a presently effective stay pending appeal;         
             (c)    For any Subsequent Loan, (i) the Definitive Documentation   
  Date shall have occurred and (ii) the Final Order and the Auction Procedures 
    Order (as defined in the Plan Term Sheet) shall have been entered, shall be
in      full force and effect, and shall not have been amended, vacated,
reversed,      modified or rescinded or subject to a presently effective stay
pending appeal;                       (d)    No Event of Default and no
condition which would constitute      an Event of Default with the giving of
notice or lapse of time or both shall exist;                       (e)   
Representations and warranties shall be true and correct in all      material
respects on and as of the date of each DIP Loan, except to the extent      such
representations and warranties specifically relate to an earlier date;         
             (f)    Receipt of a notice of borrowing from the Borrower in form 
and substance reasonably satisfactory to the Lenders;                      (g) 
  The PSA has not been terminated in accordance with its terms      and no party
thereto has issued a notice of termination that will, by the terms of      the
PSA, become effective upon the passage of time without any further action     
by, or notice to or from, any other party; and                       (h)    Such
other customary conditions as are reasonably required by 


B-6

--------------------------------------------------------------------------------

    the Administrative Agent of the Lenders.        The request by the Borrower
for, and the acceptance by the Borrower of,      each DIP Loan under the DIP
Facility shall be deemed to be a      representation and warranty by the
Borrower that the conditions specified      above have been satisfied. 
Representations and    The DIP Loan Documentation shall contain representations
and  Warranties:    warranties customary for debtor-in-possession financings and
other terms      reasonably deemed appropriate by the Lenders (in each case
subject to      materiality, knowledge and other qualifiers as are customary or
otherwise      reasonably deemed appropriate by the Lenders), including,
without      limitation: 


1.      Entity existence, status, power and authority.   2.      Due
authorization, execution and delivery of the DIP Loan Documentation; legality,
validity, binding affect and enforceability of the DIP Loan Documentation.   3. 
    Execution, delivery, and performance of the DIP Loan Documentation do not
violate law or other contractual obligations enforceable against the Debtors
without further action by the Bankruptcy Court.   4.      No default under the
DIP Loan Documentation.   5.      Use of proceeds.   6.      Insurance.   7.   
  Ownership of the Borrower and its subsidiaries.   8.      Validity, priority
and perfection of security interests in the Collateral.   9.      No any event,
act or condition subsequent to the Petition Date that has or is reasonably
expected to have a Material Adverse Effect (as defined below). “Material Adverse
Effect” means (a) a material adverse effect on the business, operations,
properties, assets, or condition (financial or otherwise) of the Debtors, taken
as whole, or (b) the impairment of the ability of the Debtors to perform, or the
Lender to enforce, the obligations under the DIP Facility, excluding, in each
case, any such effect or impairment resulting from or arising out of or in
connection with (i) general economic events or industry events (including
changes in the loan and securities markets), (ii) changes in accounting
standards, principles or interpretations, (iii) acts of war, whether or not
declared, armed hostilities and terrorism, (iv) actions taken or not taken at
the request of the Lender and (v) the disclosure of the PSA or the commencement
of the Cases. Any determination as to whether any circumstance, change or effect
has a Material Adverse Effect shall be made only after taking into account all
effective insurance coverage and third-party indemnifications with respect  

B-7

--------------------------------------------------------------------------------

               to such circumstance, change or effect.    Affirmative    The DIP
Loan Documentation shall contain affirmative covenants  Covenants:    customary
for debtor-in-possession financings and other terms (including      customary
exceptions) reasonably deemed appropriate by the Lenders  (subject to the PSA),
including, without limitation:


1.      Delivery of financial statements, reports, accountants’ letters,
projections, budgets, officers’ certificates and other information concerning
the Debtors and their finances and operations, in each case to the extent
reasonably requested by the Lenders.   2.      Compliance with the Budget to the
extent set forth above.   3.      Delivery of notices of defaults under the DIP
Loan Documentation, litigation and other material events.   4.      Subject to
the Budget and the other terms and conditions of the DIP Loan Documentation,
continuation of business and maintenance of existence and material rights and
privileges of the Debtors.   5.      Maintenance of property and insurance of
the Debtors.   6.      Right of the Administrative Agent and the Lenders to
inspect property and books and records of the Debtors upon reasonable prior
written notice and during normal business hours.   7.      Compliance with
applicable laws in all material respects (including, without limitation,
applicable ERISA and environmental laws and regulations).   8.      Further
assurances reasonably requested by Required Lenders (including, without
limitation, with respect to security interests in after-acquired property).  
9.      Use of proceeds.   10.      Subject to the Budget and the other terms
and conditions of the DIP Loan Documentation, payment of post-petition taxes.  

Negative Covenants:    The DIP Loan Documentation shall contain negative
covenants      customary for debtor-in-possession financings (other than
financial      covenants) and other terms (including exceptions) reasonably
deemed      appropriate by the Lenders (subject to the PSA), including, without 
    limitation: 


1.      Limitation on indebtedness, preferred stock and contingent obligations
relating thereto.   2.      Limitation on liens and further negative pledges.  

B-8

--------------------------------------------------------------------------------

3.      Limitation on guarantee obligations.   4.      Unless the DIP Loans and
all other amounts owing to the Lenders and the Administrative Agent shall have
been paid in full in cash, limitation on mergers, consolidations, liquidations,
dissolutions, acquisitions and non- ordinary course asset sales.   5.     
Limitation on leases.   6.      Limitation on dividends, other payment
restrictions affecting subsidiaries and other payments in respect of capital
stock.   7.      Limitation on capital expenditures, except to the extent
contemplated by the Budget.   8.      Limitation on investments, acquisitions,
loans and advances (other than intercompany loans).   9.      Limitation on
transactions with affiliates; limitation on sale and leasebacks.   10.     
Limitation on change of fiscal year.   11.      Limitation on changes in
business conducted.   12.      Prohibition on payment of prepetition claims
(other than as approved by the Bankruptcy Court and reasonably acceptable to the
Lenders or as otherwise set forth in the Budget or permitted by the DIP Loan
Documentation) and payment of non-budgeted postpetition items.   13.     
Prohibition on consenting to the granting of adequate protection payments or
liens, superpriority administrative expense claims or liens having a priority
senior or pari passu with the liens granted to the Lenders or the Thermo
Lenders, except as otherwise expressly permitted by the DIP Loan Documentation.
 

Events of Default:    Upon the occurrence and continuance of any of the
following Events of      Default beyond the applicable grace period (if any) set
forth below, and      subject to the Subordination Agreement between the Thermo
Lenders      and the Pre-Petition Lender, the Administrative Agent may take all
or      any of the following actions without further order of or application to
the      Bankruptcy Court, provided that with respect to items (iii) and     
(iv) below, the Administrative Agent shall provide the Borrower, any     
Committee in the Cases and the United States Trustee for the District of     
Delaware with five (5) Business Days’ prior written notice and provided,     
further, that upon receipt of the notice referred to in the immediately     
preceding clause, the Borrower may continue to make ordinary course     
disbursements from such accounts referred to in (iii) below to the extent     
and at the times set forth in the Budget, but may not withdraw or disburse     
any other amounts from such account (in any hearing after the giving  B-9


--------------------------------------------------------------------------------

effect of the aforementioned notice, the only issue that may be raised by any
party in opposition thereto being whether, in fact, an Event of Default has
occurred and is continuing);

     (i) declare the principal of and accrued interest on the outstanding
borrowings to be immediately due and payable;

(ii)      terminate the Commitments;   (iii)      set-off any amounts held for
the account of the Debtors  

as cash collateral or in any accounts maintained with the Administrative Agent,
any other Lender or their respective affiliates; and

     (iv) take any other action or exercise any other right or remedy
(including, without limitation, with respect to the liens in favor of the
Administrative Agent and the Lenders) permitted under the DIP Loan
Documentation, or by applicable law.

     (a) Failure by the Borrower to pay principal, interest or fees when due;

     (b) Breach by any Debtor of any of the negative covenants described above;

     (c) Breach by any Debtor of any other covenant or agreement contained in
the DIP Loan Documentation after written notice thereof from Required Lenders
(subject, in the case of certain affirmative covenants, to a 10 day grace
period; provided, that grace periods shall not apply to any notice or Budget
reporting provisions);

(d) Failure of the Debtors to obtain the Interim Order by 11:59

p.      m. (Wilmington, Delaware time) on May 4, 2011;     (e) Failure of the
Definitive Documentation Date to occur on  



or prior to May 20, 2011;




(f) Failure of the Debtors to obtain the Final Order by 11:59

p.      m. (Wilmington, Delaware time) on May 20, 2011;     (g) Failure of the
Debtors to obtain confirmation of a Chapter  

11 plan of reorganization in conformance with the PSA and the Plan Term Sheet
(the “Plan”) before 11:59 p.m. (Wilmington, Delaware time) on August 11, 2011;

     (h) Failure of the Debtors to have the Plan become effective before 11:59
p.m. (Wilmington, Delaware time) on August 26, 2011;

     (i) Any representation or warranty made by any Debtor shall prove to have
been incorrect in any material respect when made;

(j) Any of the Cases shall be dismissed or converted to a

B-10

--------------------------------------------------------------------------------

Chapter 7 Case; a Chapter 11 Trustee, a responsible officer or an examiner with
enlarged powers relating to the operation of the business of the Borrower
(powers beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
Code) shall be appointed in any of the Cases; or any other superpriority Claim
(other than the Carve-Out upon entry of the Final Order) or lien which is pari
passu with or senior to the claims or liens of the Administrative Agent and the
Lenders shall be granted in any of the Cases;

    (k)    Other than (a) payments authorized by the Bankruptcy  Court    (i)
in    respect of accrued payroll and related expenses as of the 


commencement of the Cases or (ii) in respect of certain creditors, in each case
to the extent authorized by one or more “first day” orders reasonably
satisfactory to the Lenders), (b) payments authorized by the Bankruptcy Court
with respect to any settlement or other stipulation with any creditor of any
Borrower, other than the Lender, as adequate protection or otherwise
individually or in the aggregate not in excess of $100,000 for any and all such
creditors unless approved in writing by the Lenders; and (c) the making of the
Thermo Lender Payment on the terms and conditions set forth above, or (d) as
otherwise contemplated by the Budget, any Debtor shall make any payment (whether
by way of adequate protection or otherwise) of principal or interest or
otherwise on account of any pre-petition indebtedness or payables of a Debtor;

     (l) The Bankruptcy Court shall enter an order granting relief from the
automatic stay to the holder or holders of any security interest to permit
foreclosure (or the granting of a deed in lieu of foreclosure or the like) on
any assets of the Borrower or any Guarantor which have an aggregate value in
excess of $350,000;

     (m) A Change of Control (to be defined in a manner mutually agreeable to
the Lenders and Debtors) shall occur;

     (n) Any material provision of the DIP Loan Documentation, the Interim Order
or the Final Order shall cease to be valid and binding on any Debtor, or any
Debtor shall so assert in any pleading filed in any court;

     (o) An order (i) shall be entered reversing, staying for a period in excess
of fifteen (15) days, vacating or rescinding the Interim Order or the Final
Order or (ii) shall be entered amending, modifying or supplementing the Interim
Order or the Final Order without the prior written consent of the Lenders;

(p)      The PSA is terminated; or   (q)      Such other reasonable and
customary Events of Default as  



  are reasonably required by the Lenders.




Credit Bidding:    The Administrative Agent and the Lenders shall have the right
to credit bid in      any sale of Collateral and shall have standing with
respect to any such sale or      hearing related thereto.    Yield Protection
and    Standard yield protection and indemnification including capital adequacy 
B-11


--------------------------------------------------------------------------------

Increased Costs;    requirements will be incorporated that will satisfactorily
compensate the  Taxes:    Lenders in the event that any changes in law,
requirement, guideline or      request of relevant governmental authorities
shall increase costs, reduce      payments or earnings, or increase capital
requirements. All payments to      be made by the Borrower or the Guarantors
under the DIP Facility shall      be made free and clear of any deduction,
withholding or set off by reason      of any taxes or other amounts, except as
required by applicable law. If      any taxes or other amounts are required by
applicable law to be deducted      or withheld from any payments made by the
Borrower or the Guarantors      under the DIP Facility to the original Lenders
(or any assignee of such      Lender that is an affiliate of such Lender) (a
“Sponsor Lender”), then the      amount payable by the Borrower or the
applicable Guarantor(s) shall be      increased as necessary so that, net of any
such withholding or deduction,      such Sponsor Lender receives the amount it
would have received had no      such withholding or deduction been made;
provided that income or      franchise taxes imposed on (or measured by) overall
net income and      imposed by the United States or the jurisdiction under the
laws of which      the Lender is organized, has its principal place or business
or has its      applicable lending office, or any branch profits taxes imposed
by the      United States, shall be “excluded taxes” and shall not be eligible
for the      gross-up payable by the Borrower and/or the Guarantors pursuant to
this      section. Each foreign Lender shall furnish to the Borrower and the   
  Administrative Agent appropriate certificates or tax forms as will permit     
such payments to be made without being subject to U.S. federal tax     
withholding to the extent such Lender is legally able to do so.  Costs and
Expenses;    All reasonable and documented out-of-pocket costs and expenses of
the  Indemnification:    Administrative Agent and the Lenders (including,
without limitation,      reasonable fees and disbursements of counsel) incurred
in connection      with the transactions contemplated hereby shall be payable by
the      Borrower and the Guarantors on demand whether or not the transactions 
    contemplated hereby are consummated. The Borrower shall also pay all     
reasonable and documented out-of-pocket costs and expenses of the     
Administrative Agent and the Lenders (including, without limitation,     
reasonable fees and disbursements of counsel) in connection with (i) the     
negotiation, preparation and execution of all documentation executed on      or
before the Closing Date in connection with the transactions      contemplated
hereunder, whether or not consummated, and (ii) the      enforcement of any
rights and remedies under the DIP Loan      Documentation. All costs and
expenses required to be paid by the      Borrower and Guarantors hereunder are
collectively referred to as the      “Expense Payments”. All Expense Payments
that become due and owing      under the DIP Loan Documentation prior to the
maturity of the DIP      Loans shall be automatically added to the principal
amount of the DIP      Loans (and begin to bear interest) on the third Business
Day following      the Borrower’s receipt of a reasonably detailed invoice
therefor from the      Administrative Agent. All Expenses Payments that become
due and 


B-12

--------------------------------------------------------------------------------

    owing after maturity of the DIP Loans (whether at stated maturity, by     
acceleration or otherwise) shall be due and payable on demand.      The Borrower
and the Guarantor shall indemnify the Administrative      Agent and each Lender
against any liability arising in connection with      the transactions
contemplated hereby (other than in the case of the gross      negligence, bad
faith or willful misconduct of any indemnified person).  Assignments and   
Usual and customary assignment and participation provisions reasonably 
Participations:    satisfactory to the Administrative Agent and the Lenders,
subject to the      Borrower’s prior written consent, not to be unreasonably
withheld or      delayed, except that no such consent shall be required if an
Event of      Default has occurred and is continuing or in the case of any such 
    assignment or participation to an affiliate of any Lender.  Voting:   
“Required Lenders” shall mean Lenders holding more than 50% of the     
Commitments except as to customary matters requiring unanimity (e.g.,      the
reduction of interest rates, the reduction of fees, the extension of the     
maturity of the Borrower’s obligations and amend or modify the super-     
priority status of the Debtors’ obligations).  Agency:    Usual and customary
agency provisions satisfactory to the      Administrative Agent. 
Miscellaneous:    The DIP Loan Documentation will include (a) waiver of
consequential      and punitive damages and right to a jury trial and (b)
customary set-off      and sharing provisions.  Documentation:    Reasonably
satisfactory in form and substance to the Lenders and the      Borrower. 
Governing Law:    New York except as governed by the Bankruptcy Code. 


B-13

--------------------------------------------------------------------------------

EXHIBIT C

RESERVED

C-1

--------------------------------------------------------------------------------



EXHIBIT D
[FORM OF] JOINDER AGREEMENT






_____________________
, 20___ [DATE]




     Reference is made to that certain PLAN SUPPORT AND RESTRUCTURING AGREEMENT
(as amended, supplemented or otherwise modified from time to time, the “Plan
Support and Restructuring Agreement”), dated as of April 28, 2011, entered into
by and among RASER TECHNOLOGIES, INC. (“Raser”), RASER TECHNOLOGIES OPERATING
COMPANY, INC, RASER POWER SYSTEMS, LLC, RT PATENT COMPANY, INC., PACIFIC
RENEWABLE POWER, LLC, WESTERN RENEWABLE POWER, LLC, INTERMOUNTAIN RENEWABLE
POWER, LLC, LOS LOBOS RENEWABLE POWER, LLC, COLUMBIA RENEWABLE POWER, LLC,
TRUCKEE GEOTHERMAL NO. 1 SV-01, LLC, TRUCKEE GEOTHERMAL NO. 2, SV-04, LLC, TRAIL
CANYON GEOTHERMAL NO. 1 SV 02, LLC, DEVIL’S CANYON GEOTHERMAL NO. 1 SV-03, LLC,
THERMO NO.

1 BE-01, LLC, THERMO NO. 2 BE-02, LLC, THERMO NO. 3 BE-03, LLC, CRICKET

GEOTHERMAL NO. 1 MI-01, LLC, HARMONY GEOTHERMAL NO. 1 IR-01, LLC, LIGHTNING DOCK
GEOTHERMAL HI-01, LLC, and KLAMATH GEOTHERMAL NO. 1 KL-01, LLC (collectively
with Raser, the “Debtors”), LINDEN CAPITAL, L.P. (the “Prepetition Lender”),
TENOR OPPORTUNITY MASTER FUND, LTD., ARIA OPPORTUNITY FUND, LTD. and PARSOON
OPPORTUNITY FUND, LTD. (collectively, “Tenor”; together with the Prepetition
Lender, the “Sponsors”), and THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, and
ZURICH AMERICAN INSURANCE COMPANY (the “Thermo Lenders” and, together with the
Debtors and the Sponsors, the “Parties”) and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent and Collateral Agent (the “Thermo Lenders’
Agent”). Any capitalized terms used but not defined herein shall have the
meanings set forth in the Plan Support and Restructuring Agreement.

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the undersigned agrees as follows: Section 1. Transfer of
Claims. The undersigned represents that, as of the date hereof and subject to
the condition precedent of validly executing and delivering this Joinder
Agreement to the Parties under the Plan Support and Restructuring Agreement, it
is taking transfer of the following Claims:

     [Specify exact claims, including name of security, if applicable and
principal amounts] (the “Transferred Claims”) originally owned by [Specify
original claim holder per the Plan Support and Restructuring Agreement] (the
“Original Claim Holder”) from

[Specify Transferor] (the “Transferor”)

     Section 2. Joinder. The undersigned hereby confirms that, as of the date
hereof, it agrees to be a party to the Plan Support and Forbearance Agreement
and agrees to be bound by all terms, conditions and obligations set forth in the
Plan Support and Restructuring Agreement, as if it had been an original Party to
the Plan Support and Restructuring Agreement.

D-1

--------------------------------------------------------------------------------

     Section 3. Representations and Warranties. The undersigned hereby
represents and warrants for the benefit of the other Parties to the Plan Support
and Restructuring Agreement, that the following statements are true, correct and
complete as of the date hereof:

     (a) The undersigned has all requisite power and authority to enter into
this Joinder Agreement and the Plan Support and Restructuring Agreement, and to
carry out the transactions contemplated by, and perform its respective
obligations under, this Joinder Agreement and the Plan Support and Restructuring
Agreement. The execution and delivery of this Joinder Agreement and the
performance of its obligations hereunder and under the Plan Support and
Restructuring Agreement have been duly authorized by all necessary corporate,
partnership, trust or limited liability company action on its part; and

     (b) The execution, delivery of this Joinder Agreement by the undersigned,
and performance by the undersigned of this Joinder Agreement and the Plan
Support and Restructuring Agreement each does not and shall not: (i) violate any
provision of law, rule or regulation applicable to it; (ii) violate its
certificate of incorporation, bylaws, or other organizational documents or those
of any of its subsidiaries; or (iii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party.

     Section 4. Counterparts and Delivery. This Joinder Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Joinder
Agreement by facsimile transmission or by electronic mail in portable document
format (.pdf) shall be effective as delivery of an original executed counterpart
of this Joinder Agreement. Transferee agrees to promptly deliver copies of this
Joinder Agreement to each of Raser and the Sponsors in accordance with the
notice provisions of the Plan Support and Restructuring Agreement.

     Section 5. Governing Law. This Joinder Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.



[Remainder of this page intentionally left blank]




D-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Joinder Agreement as
of the date first above written.



[TRANSFEREE]






By:
________________________
Name:
Title:




D-3

--------------------------------------------------------------------------------



EXHIBIT E




THERMO SETTLEMENT AGREEMENT TERM SHEET

     This term sheet presents the principal terms upon which Raser and the
Thermo 1 Project Entity and the Thermo Lenders have agreed to satisfy in full
the Debtors’ obligations under the Thermo 1 Financing Documents. Terms herein
with an initial capital not required by standard capitalization rules are
defined terms, and each such term not parenthetically or otherwise defined
herein shall have the meaning ascribed to it in that certain Plan Support and
Restructuring Agreement, dated as of April 28, 2011 (the “Plan Support
Agreement”), by and among Raser and its affiliates, Linden Capital, LP (the
“Prepetition Lender”), Tenor Opportunity Master Fund, Ltd., Aria Opportunity
Fund, Ltd., and Parsoon Opportunity Fund, Ltd. (collectively, “Tenor”; together
with the Prepetition Lender, the “Sponsors”), and The Prudential Insurance
Company of America, and Zurich American Insurance Company (together, the “Thermo
Lenders”) and Deutsche Bank Trust Company Americas, as Administrative Agent and
Collateral Agent (the “Thermo Lenders’ Agent”), to which this Plan Term Sheet is
attached.

    ·    The Debtors shall make an indefeasible payment of $6.0          million
of the Thermo 1 Note, plus payment and/or          reimbursement of the
reasonable, documented out-of-pocket          attorneys’ fees and expenses
incurred by the Thermo Lenders          and the Thermo Lenders’ Agent, and any
reasonable          outstanding attorneys’ fees and expenses of the Thermo     
    Lenders’ Agent, in conjunction with this Agreement and the         
transactions contemplated thereby (the “Thermo Lenders  Payment and       
Payment”) to the Thermo Lenders immediately upon the entry  Subordination       
of the final order approving the DIP Facility; and        ·    Upon the receipt
by the Thermo Lenders of the Thermo          Lenders Payment, the Thermo Lenders
agree that all liens and          security interests of the Thermo Lenders in
the assets of the          Thermo 1 Project Entity shall be subject and
subordinate to (i)          the liens and security interests granted to the
Sponsors under          the DIP Facility, and (ii) the liens and security
interests          granted to the Prepetition Lender under the Bridge Facility. 
      ·    The Plan shall provide that upon the Effective Date of the         
Plan, each of the Debtors, their bankruptcy estates, the          Reorganized
Debtors and the Sponsors, and the successors  Releases and        and assigns of
any of them, and any other person that claims  Indemnification        or might
claim through, on behalf of, or for the benefit of any  Provisions        of the
foregoing, shall be deemed to have irrevocably and          unconditionally,
fully, finally and forever waived, released,          acquitted and discharged
the Thermo Lenders, including the          Administrative Lender, the Thermo
Lenders’ Agent and each          of their respective affiliates, directors,
officers, employees, 


E-1

--------------------------------------------------------------------------------

        advisors, counsel, agents, attorneys-in-fact, controlling         
persons, and their respective successors and assigns (each, an         
“Indemnified and Released Party,” and collectively,          “Indemnified and
Released Parties”) from any and all claims          (as defined in the
Bankruptcy Code), counterclaims, demands,          debts, actions, obligations,
rights, debts, accounts, remedies,          avoidance actions, agreements,
promises, judgments, causes          of action, suits, losses, damages or
liabilities of any nature          whatsoever, whether known or unknown, that
arise from or in          any way relate to the Thermo 1 Financing Documents;   
    ·    The Plan shall provide that the Debtors shall indemnify the         
Indemnified and Released Parties for a period of three years          after the
Effective Date against any claim, demand or liability          arising from any
action, failure or omission to act, and arising          from any claim against
the Indemnified and Released Parties          being released pursuant to the
Plan; and        ·    The Plan shall include provisions permanently enjoining
all          creditors and entities in the bankruptcy proceeding from         
initiating a suit against the Indemnified and Released Parties          for any
matters that are released under the Plan or for which          there is
indemnification of said parties under the Plan.        ·    Provided that the
Thermo Lender Payment has been made,          and the Plan as confirmed by the
Bankruptcy Court contains  Wavier of Claims of        the foregoing releases,
exculpations, injunctions and  Thermo Lenders        indemnifications, the
Thermo Lenders agree to waive and          release all remaining claims, rights
and causes of action          arising under or related to the Thermo Financing
Documents. 


E-2

--------------------------------------------------------------------------------